DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2020 and 07/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 9 objected to because of the following informalities:  “wherein personalization model” should be “wherein the personalization model.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites: A method, performed by an electronic device, of personalizing a content recommendation model, the method comprising: obtaining a first content recommendation model used to recommend content to a user of the electronic device; personalizing the first content recommendation model based on a content use history of the user; receiving a second content recommendation model from a server; receiving a personalization model for personalizing the second content recommendation model from the server; personalizing the second content recommendation model by using input/output data of the personalized first content recommendation model and the personalization model; and providing a content recommendation service to the user by using the personalized second content recommendation model.
The limitations of claim 1:
personalizing the first content recommendation model based on a content use history of the user: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally personalizing a model based on a mental evaluation of a user’s previous content usage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
personalizing the second content recommendation model by using input/output data of the personalized first content recommendation model and the personalization model: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally personalizing a model based on a mental evaluation of input/output data of a previous model utilizing a reference of a separate personalization model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 

Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A method, performed by an electronic device, of personalizing a content recommendation model, the method comprising: obtaining a first content recommendation model used to recommend content to a user of the electronic device: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining a content model) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
receiving a second content recommendation model from a server: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining a second content model) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 receiving a personalization model for personalizing the second content recommendation model from the server: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining a 
and providing a content recommendation service to the user by using the personalized second content recommendation model: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining recommendations to output to a user) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A method, performed by an electronic device, of personalizing a content recommendation model, the method comprising: obtaining a first content recommendation model used to recommend content to a user of the electronic device: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving 
receiving a second content recommendation model from a server: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
 receiving a personalization model for personalizing the second content recommendation model from the server: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
and providing a content recommendation service to the user by using the personalized second content recommendation model: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as content model to 
	Thus claim 1 is not patent eligible. Claims 11 and 17 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: the method of claim 1, wherein the input/output data of the personalized first content recommendation model comprises input/output data corresponding to the content use history of the user: this limitation is considered an addition to the mental process detailed in claim 1 analysis. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally personalizing a model based on a mental evaluation of input/output data of a previous model, wherein input/output data corresponds to a content use history. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 2 is not patent eligible. Claim 12 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Regarding claim 3, the claim recites the method of claim 1, wherein the personalization model is generated based on a plurality of pieces of input data each classified for a specific content category and a plurality of second content recommendation models specialized for each specific content category to correspond to the classified plurality of pieces of input data: this limitation is considered an addition to the mental process detailed in claim 1 analysis. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a personalization model based on a mental evaluation of input data for content categories as well as recommendation models tied to those categories, and then mentally personalizing a model based on this personalization model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 3 is not patent eligible. Claim 13 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Regarding claim 4, the claim recites the following abstract idea: and personalizing the second content recommendation model by changing the weight value applied between the personalization layers included in the second content recommendation model, based on the obtained weight data of the personalization layer: this limitation is considered an addition to the mental process detailed in claim 1 analysis. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally personalizing a content model by adjusting weight values based on a mental evaluation of weight data from a personalization layer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Furthermore, the claim recites the following additional limitations analyzed under Step 2A Prong Two and Step 2B:
wherein the personalizing of the second content recommendation model comprises: inputting the input/output data of the personalized first content recommendation model to the personalization model: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining input/output data to input into a model) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as input/output data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.- 28 -0502-0695 (MJ-201908-002-1-US0, SH-63071-US-DMC)
obtaining weight data indicating a weight value applied between personalization layers included in the second content recommendation model: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining weight data ) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as weight data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 4 is not patent eligible. Claim 14 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Regarding claim 5, the claim recites the following abstract idea: and wherein the personalization model is generated based on a plurality of pieces of input data each classified for a specific user category and a plurality of personalization layers specialized for each specific user category to correspond to the classified plurality of pieces of input data: this limitation is considered an addition to the mental process detailed in claim 1 analysis. This limitation is a process that, under its 
Furthermore, the claim recites the following additional limitations analyzed under Step 2A Prong Two and Step 2B:
The method of claim 1, wherein the second content recommendation model comprises a content recommendation layer and a personalization layer: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving a model comprising recommendation and personalization layers from a server) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

Thus claim 5 is not patent eligible. Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Regarding claim 6, the claim recites the following abstract idea: and personalizing the second content recommendation model by changing the weight value applied between the personalization layers included in the second content recommendation model, based on the obtained weight data of the personalization layer: this limitation is considered an addition to the mental process detailed in claim 1 analysis. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a personalization model based on a mental evaluation of input data for content categories as well as recommendation models tied to those categories, and then mentally personalizing a model based on this personalization model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Furthermore, the claim recites the following additional limitations analyzed under Step 2A Prong Two and Step 2B:
 The method of claim 5, wherein the personalizing of the second content recommendation model comprises: inputting the input/output data of the personalized first content recommendation model to the personalization model: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining input/output data to input into a model) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” 
obtaining weight data of a personalization layer, which is data indicating a weight value applied between personalization layers included in the second content recommendation model: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining weight data ) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as weight data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
Thus claim 6 is not patent eligible. Claim 16 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Regarding claim 7, the claim recites: the method of claim 1, wherein the second content recommendation model comprises a recommendation layer and a personalization layer: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving a model comprising recommendation and personalization layers from a server) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
	Thus claim 7 is not patent eligible.
	Regarding claim 8, the claim recites: the method of claim 7, wherein the recommendation layer is a fixed layer for at least one of content recommendation, related learning, or recommendation execution, and - 29 -0502-0695 (MJ-20 1908-002-1-USO, SH-63071-US-DMC)wherein the personalization layer is a layer for personalizing output data from the recommendation layer: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving a model comprising recommendation and 

Thus claim 8 is not patent eligible.

Regarding claim 9, the claim recites: the method of claim 1, wherein personalization model classifies data as a first user that is a content category related to a user type: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally classifying data as representing a specific user based on a mental evaluation of the content category of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 9 is not patent eligible.

Regarding claim 10, the claim recites: the method of claim 9, further comprising training a personalization layer of the second content recommendation model to be specialized for the first user based on a recommendation result corresponding to input data classified as the first user being repeatedly obtained: this limitation is considered an addition to the mental process detailed in claim 1 analysis. As stated by applicant in paragraph 0097 of applicant’s specification: “The server 2000 may input, for example, input data classified as a first user that is the content category related to a user type, to the second content recommendation model 702, and obtain a recommendation result corresponding to the input data. When a recommendation result corresponding to the input data classified as the first user is repeatedly obtained, the personalization layer of the second content recommendation model 702 may be trained to be specialized for the first user.” In paragraph 00104 of applicant’s specification, applicant describes “changing the weight value applied between the personalization layers- 20 - 0502-0695 (MJ-201908-002-1-USO, SH-63071-US-DMC)included in the second content recommendation model 702, based on the obtained weight data of the personalization layer.” This changing of weight values is interpreted as training the personalization layer.
 Based on this interpretation, this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally adjusting weights in a personalization model, based on a mental evaluation of repeated recommendation results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

Thus claim 10 is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao (U.S. Patent Publication No. 20170091652), hereinafter Miao.

Regarding claim 1, Miao discloses A method, performed by an electronic device, of personalizing a content recommendation model, the method comprising: obtaining a first content recommendation model used to recommend content to a user of the electronic device (in paragraph 0020-0022, Miao describes a system consisting of a server and several clients to produce multiple versions of a “statistical model” which may be used to “provide recommendations” and “personalize user experiences.” These “clients” can consist of “electronic devices (e.g. personal computers, mobile phones . . .)” In paragraph 0057, Miao specifies how a “may obtain a global version 302 of the statistical model from a server, such as server 102 of FIG. 1. For example, the client may download global version 302 from the server at the beginning of a first user session 310 with the user.” In paragraph 0058, Miao details how this “client may recommend one or more job listings to the user during use of a job search tool with an online professional network.” These recommendations of job listings are considered equivalent to content recommendations to a user of the client electronic device).
personalizing the first content recommendation model based on a content use history of the user (in paragraph 0059 and FIG. 3, Miao details how “the client may also use user feedback 314 from the user to create a personalized version 306 of the statistical model during user session 310. Continuing with the above example, the client may create personalized version 306 from global version 302 at the beginning of user session 310 and use the session identifier for user session 310 as the update identifier for personalized version 306.” This personalization is considered based on a content use history, as it is based on “the user's clicks, views, searches, applications to job listings, and/or other activity with the job search tool as user feedback 314 from the user. Each piece of user feedback 314 may be provided as training data that is used to create or update personalized version 306 during user session 310.” In paragraph 0069 and 0076 of the specification, applicant states that “as content selection of the user and content recommendation of the electronic device 1000 are repeated, the first content recommendation model 401 may be personalized, thus obtaining a personalized first content recommendation model 411.” Applicant further states that “content use history may mean input/output data which has 0502-0695 (MJ-201908-002-1-USO, SH-63071-US-DMC)been used to personalize the first content recommendation model 401 into the personalized first content recommendation model 411.” Miao’s discussion of user data such as “clicks, view, searches . . . .” is considered analogous to input/output data and therefore equivalent to content user history.
receiving a second content recommendation model from a server (in paragraph 0065, Miao details how a client may transmit an update to a server, upon which a server may “produce a new global version” of the “statistical model.” Then, “the server may then transmit global version 304 to the clients, and the clients may adapt global version 304 into personalized versions during individual user sessions with a set of users.” This transmitted new global version is considered equivalent to a second content recommendation model received from the server).
receiving a personalization model for personalizing the second content recommendation model from the server (in paragraphs 0053 and 0088 of applicant’s specification, applicant specifies that that outputs a weight value used to adjust a weight value between layers in the second content recommendation model for personalization of the second content recommendation model.” Thus, the personalization model is interpreted as a model for obtaining a weight value for the purpose of personalization of the second content model.  In paragraph 0044, Miao describes “a regularization parameter γ” which “may control the amount of personalization of each local version of statistical model 108. When γ is 0, the local version is fully personalized to the user of the corresponding client and does not include any adaptation to the behavior of other users.” In paragraph 0068, Miao specifies that this “regularization parameter may be adapted to user feedback 314 and/or other user behavior or characteristics.” In paragraph 0066, Miao details that “personalized version 306 and update 322 are created based on one or more parameters 324 associated with regularized in-session adaptation of the statistical model. As described above, parameters 324 may include an optimization parameter and/or a regularization parameter.” This adaptation and use of a regularization parameter for the personalization of statistical models is considered functionally equivalent to applicant’s usage of a personalization model to generate weight values for personalization of a content recommendation model. In paragraph 0077, Miao details that “the client initially obtains a first global version of a statistical model from the server, as well as a regularization parameter,” equivalent to receiving a personalization model from a server. In paragraph 0079, Miao further specifies that this parameter is used to personalize the second received content model: “the client may use the regularization parameter to combine the local version and the second global version during a subsequent user session or other interval during which the statistical model is updated on the client,” equivalent to personalizing the second content model as detailed by the applicant).
personalizing the second content recommendation model by using input/output data of the personalized first content recommendation model and the personalization model (as stated above, in paragraph 0065, Miao details that “the server may then transmit global version 304 to the clients, and 304 into personalized versions during individual user sessions with a set of users.” This personalizing of a second global version during subsequent user sessions is described by Miao in paragraph 0079: “The client may also update the local version with the second global version based on the regularization parameter (operation 508). For example, the client may use the regularization parameter to combine the local version and the second global version during a subsequent user session or other interval during which the statistical model is updated on the client.” This update is based on the “local version” equivalent to a personalized first content recommendation model, which is personalized based on input/output data as detailed in paragraph 0059: “personalized version 306 may be updated with each click and/or other type of input received from the user. In turn, the output of personalized version 306 may be adapted to the user's real-time behavior or preferences during user session 310.” The local version is combined with the new received version of the model based on the regularization parameter, which is considered equivalent to personalizing a second model using input/output data of a first model and a personalization model).
and providing a content recommendation service to the user by using the personalized second content recommendation model (as stated in paragraph 0065, Miao details that “The server may then transmit global version 304 to the clients, and the clients may adapt global version 304 into personalized versions during individual user sessions with a set of users.” These individual user sessions are considered analogous to providing a content recommendation service to the user, utilizing the adapted and personalized global version 304. Miao defines the term “user sessions” in paragraph 0058, stating that “during interaction with the user in user session 310, the client may use global version 302 to output one or more recommendations 318 to the user.” It is understood that the same outputting of recommendations would be provided by the new global version 304 in subsequent user sessions).

Claims 11 and 17 are similarly rejected. Refer to claim 1 for analysis.

Regarding claim 2, Miao details the method of claim 1, wherein the input/output data of the personalized first content recommendation model comprises input/output data corresponding to the content use history of the user (in paragraph 0059 and FIG. 3, Miao details how “the client may also use user feedback 314 from the user to create a personalized version 306 of the statistical model during user session 310. Continuing with the above example, the client may create personalized version 306 from global version 302 at the beginning of user session 310 and use the session identifier for user session 310 as the update identifier for personalized version 306.” This personalization is considered based on a content use history, as it is based on “the user's clicks, views, searches, applications to job listings, and/or other activity with the job search tool as user feedback 314 from the user. Each piece of user feedback 314 may be provided as training data that is used to create or update personalized version 306 during user session 310.” In paragraph 0069 and 0076 of the specification, applicant states that “as content selection of the user and content recommendation of the electronic device 1000 are repeated, the first content recommendation model 401 may be personalized, thus obtaining a personalized first content recommendation model 411.” Applicant further states that “content use history may mean input/output data which has 0502-0695 (MJ-201908-002-1-USO, SH-63071-US-DMC)been used to personalize the first content recommendation model 401 into the personalized first content recommendation model 411.” Miao’s discussion of user data such as “clicks, view, searches . . . .” is considered analogous to input/output data corresponding to a user’s content use history, as it involves a user’s interaction with the recommendation system over a past period).
Claim 12 is similarly rejected. Refer to claim 2 for analysis.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Yee (U.S. Patent Publication No. 20170103343), hereinafter Yee.Regarding claim 3, as stated above, Miao teaches the method of claim 1. However, Miao does not disclose wherein the personalization model is generated based on a plurality of pieces of input data each classified for a specific content category and a plurality of second content recommendation models specialized for each specific content category to correspond to the classified plurality of pieces of input data.
However, in the same field of endeavor, Yee discloses wherein the personalization model is generated based on a plurality of pieces of input data each classified for a specific content category (in paragraphs 0056-0060, Yee details a “model of user interests” as part of a larger content recommendation system. This “model of user interests” is implemented with “decision trees” in which each node contains a group of “topics” with a “user interest profile” containing those topics placed in a subtree of the respective node. This profile contains “topics associated with the user” which “are based on the content items accessed by the user.” These content items are deemed equivalent to input data, as the applicant defines input data in paragraph 0078 of the specification to be “an identification value of contents selected by the user.” Furthermore, these “topics” are considered equivalent to data classified for a specific content category; Yee describes in paragraph 0021 that these “topics” could embody “genre, category, title . . .” This “model of user interests” is deemed equivalent to a  since it is based on topics generated from these accessed content items).
and a plurality of second content recommendation models specialized for each specific content category to correspond to the classified plurality of pieces of input data (as stated above in paragraphs 0056-0060, the “model of user interests” is also generated based on a plurality of recommendation models, exemplified by each node in the decision tree. In an example given in paragraph 0060, a node could contain several topics, and if any user interest profile falls under those topics, it is contained in a subtree of that node. With this structure, each node acts as a recommendation model that maps users to topics, equivalent to a “classified plurality of pieces of input data.” Each node functions so that the content recommendation system can utilize this “model of user interests” and, as discussed in paragraph 0022, “a subset of content items or channels presenting content items can be selected for recommending to the user”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Miao (directed to a server/client framework for updating recommendation models) and Yee (directed to the generation of a personalization model of categorized content) and arrived at a system for updating recommendation models utilizing personalization models of categorized content. A person of ordinary skill in content recommendation would be motivated to make such a combination to construct a system “where one or more topics associated with a user are determined from product metadata relating to products viewed by a user and a model of user interests is generated based on those topics” (Yee paragraph 0025).
Claim 13 is similarly rejected. Refer to claim 3 for analysis.

claim 9, as stated above, Miao discloses the method of claim 1. However, Miao does not disclose wherein personalization model classifies data as a first user that is a content category related to a user type. 
However, in the same field of endeavor, Yee discloses wherein personalization model classifies data as a first user that is a content category related to a user type (in paragraphs 0056-0060, Yee details a “model of user interests” as part of a larger content recommendation system. This “model of user interests” is implemented with “decision trees” in which each node contains a group of “topics” with a “user interest profile” containing those topics placed in a subtree of the respective node. This profile contains “topics associated with the user” which “are based on the content items accessed by the user.” These content items are deemed equivalent to input data, as the applicant defines input data in paragraph 0078 of the specification to be “an identification value of contents selected by the user.” In each decision tree, these topics are mapped to nodes containing “user interest profiles” as sub-trees, with each node being equivalent to a user category (or type as detailed by the applicant) mapped to the topic. Each “user interest profile” is a “plurality of topics associated with the user,” with this user being equivalent to a first user. This “model of user interests” is deemed equivalent to a personalization model detailed by the applicant, since it is based on topics generated from these accessed content items).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Miao (directed to a server/client framework for updating recommendation models) and Yee (directed to the generation of a personalization model of categorized content) and arrived at a system for updating recommendation models utilizing personalization models of categorized content. A person of ordinary skill in content recommendation would be motivated to make such a combination to construct a system “where one or more topics associated with a user are determined from product metadata relating to products viewed by

Claims 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Yee and in further view of Modarresi (U.S. Patent Publication No. 20180053210), hereinafter Modarressi.

Regarding claim 4, as stated above, Miao in view of Yee disclose the method of claim 3. Miao further discloses wherein the personalizing of the second content recommendation model comprises: inputting the input/output data of the personalized first content recommendation model to the personalization model (as stated above, in paragraph 0065-0068, Miao details that “the server may then transmit global version 304 to the clients, and the clients may adapt global version 304 into personalized versions during individual user sessions with a set of users.” This personalizing of a second global version during subsequent user sessions is described by Miao in paragraph 0068: “the regularization parameter may be used by the client to control the amount of personalization of the statistical model to the user during user session 310,” and including further user sessions after receiving the second global version. This regularization parameter is deemed equivalent to a personalization model. Furthermore, in paragraph 0068, Miao specifies that this “regularization parameter may be adapted to user feedback 314 and/or other user behavior or characteristics.” This “user feedback” is considered equivalent to input/output data input into the regularization parameter).- 28 -0502-0695 (MJ-201908-002-1-US0, SH-63071-US-DMC)
However, Miao in view of Yee does not disclose obtaining weight data indicating a weight value applied between personalization layers included in the second content recommendation model; and personalizing the second content recommendation model by changing the weight value applied between the personalization layers included in the second content recommendation model, based on the obtained weight data of the personalization layer.
However, in the same field of endeavor, Modarresi discloses obtaining weight data indicating a weight value applied between personalization layers included in the second content recommendation model (in FIG. 3 and paragraph 0080-0081 and 0088, Modarresi details a recommendation module, equivalent to a content recommendation module consisting of a layer of recommendation generation modules 204 and a layer of a recommendation weighting module 310 that personalizes each output of a recommendation model by weighting each recommendation. This recommendation weighting module is considered to consist multiple personalization layers. As shown in the image FIG.3 this weighting involves a layer of recommendations, the weighting module, and the output recommendation itself. Modarresi specifies that “a weighting is applied to weight a contribution of recommendations from respective models in the generation of the recommendation,” and that “this weighting is personalized for the user data 302.” Modarresi describes a method to analyze an “initial recommendation” based on an “initial weighting” to “adjust the weighting” so that “the weighting may be personalized per user.” It is understood that to analyze and adjust weightings, these weighting would be obtained in this process).
and personalizing the second content recommendation model by changing the weight value applied between the personalization layers included in the second content recommendation model, based on the obtained weight data of the personalization layer (in paragraph 0081 and 0089, Modarresi describes a method to analyze an “initial recommendation” based on an “initial weighting.” In this analysis, the initial recommendation is compared to a “training recommendation,” taking into account “user/item correlations with respective conversion rates.” This comparison is used to “adjust the weighting” so that “the weighting may be personalized per user.” It is understood that the adjusted weightings are based on the initial obtained weighting data. This weighting data is contained in the “recommendation weighting module” considered to be equivalent to a personalization layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Miao (directed to a server/client framework for updating recommendation models), Yee (directed to the generation of a personalization model of categorized content), and Modarresi (directed to adjusting weightings in a personalization layer) and 

	Claim 14 is similarly rejected. Refer to claim 4 for analysis.

Regarding claim 10, as stated above, Miao in view of Yee disclose the method of claim 9. However, Miao in view of Yee does not disclose further comprising training a personalization layer of the second content recommendation model to be specialized for the first user based on a recommendation result corresponding to input data classified as the first user being repeatedly obtained.
However, in the same field of endeavor, Modarresi discloses further comprising training a personalization layer of the second content recommendation model to be specialized for the first user based on a recommendation result corresponding to input data classified as the first user being repeatedly obtained (in paragraph 0081 and 0089, Modarresi describes a method to analyze an “initial recommendation” based on an “initial weighting.” In this analysis, the initial recommendation is compared to a “training recommendation,” taking into account “user/item correlations with respective conversion rates.” This comparison is used to “adjust the weighting” so that “the weighting may be personalized per user.” This personalization per user is considered analogous to a specialization to a first user. This weighting data is contained in the “recommendation weighting module” considered to be equivalent to a personalization layer. Furthermore, this adjusting of the weighting based on “training data” is used to “control which advertisements are exposed to the user to increase a conversion rate to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Miao (directed to a server/client framework for updating recommendation models), Yee (directed to the generation of a personalization model of categorized content), and Modarresi (directed to adjusting weightings in a personalization layer) and arrived at a system for updating recommendation models utilizing personalization models to adjust weightings in recommendation models. A person of ordinary skill in content recommendation would be motivated to make such a combination to construct models that are “trained by the computing device using data that describes interaction of users with digital content and a rating which describes a result of these interactions, e.g., conversion rate” (Modarresi paragraph 0018).

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Modarresi and in further view of Yee.

Regarding claim 5, as stated above Miao teaches the method of claim 1. However, Miao does not teach wherein the second content recommendation model comprises a content recommendation layer and a personalization layer, and wherein the personalization model is generated based on a plurality of pieces of input data each classified for a specific user category and a plurality of personalization layers specialized for each specific user category to correspond to the classified plurality of pieces of input data.
 wherein the second content recommendation model comprises a content recommendation layer and a personalization layer (in FIG. 3 and paragraph 0077, 0080-0081 and 0088, Modarresi details a recommendation module, equivalent to a content recommendation module consisting of a layer of recommendation generation modules 204 and a layer of a recommendation weighting module 310 that personalizes each output of a recommendation model by weighting each recommendation. The recommendation generation module 204 is considered equivalent to a recommendation layer, as it outputs “recommendations 304, 306, 308 obtained from respective models.” The weighting module 310 is considered equivalent to a personalization layer, as described in paragraph 0080: “a weighting is ascertained by the recommendation weighting module 310 to define an amount of contribution of each of the recommendations from the models in arriving at the final recommendation 312. This weighting is personalized for the user.” This weighting of each recommendation from a recommendation layer is the equivalent to personalizing recommendations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Miao (directed to a server/client framework for updating recommendation models) and Modarresi (directed to recommendation models consisting of recommendation and personalization layers) and arrived at a system for updating recommendation models consisting of recommendation and personalization layers. A person of ordinary skill in content recommendation would be motivated to make such a combination to construct models that are “trained by the computing device using data that describes interaction of users with digital content and a rating which describes a result of these interactions, e.g., conversion rate” (Modarresi paragraph 0018).
However, Miao in view of Modarresi does not disclose and wherein the personalization model is generated based on a plurality of pieces of input data each classified for a specific user category and a plurality of personalization layers specialized for each specific user category to correspond to the classified plurality of pieces of input data.
However, Yee discloses and wherein the personalization model is generated based on a plurality of pieces of input data each classified for a specific user category (in paragraphs 0056-0060, Yee details a “model of user interests” as part of a larger content recommendation system. This “model of user interests” is implemented with “decision trees” in which each node contains a group of “topics” with a “user interest profile” containing those topics placed in a subtree of the respective node. This profile contains “topics associated with the user” which “are based on the content items accessed by the user.” These content items are deemed equivalent to input data, as the applicant defines input data in paragraph 0078 of the specification to be “an identification value of contents selected by the user.” In each decision tree, these topics are mapped to nodes containing “user interest profiles” as sub-trees, with each node being equivalent to a user category mapped to the topic. This “model of user interests” is deemed equivalent to a personalization model detailed by the applicant, since it is based on topics generated from these accessed content items).
and a plurality of personalization layers specialized for each specific user category to correspond to the classified plurality of pieces of input data (as stated above in paragraphs 0056-0060, the “model of user interests” is also generated based on nodes in a decision tree, equivalent to personalization layers. In an example given in paragraph 0060, a node could contain several topics, and if any user interest profile falls under those topics, it is contained in a subtree of that node. With this structure, each node acts as a user category that maps users to topics, with each topic equivalent to a “classified plurality of pieces of input data.” Each node functions so that the content recommendation system can utilize this “model of user interests” and, as discussed in paragraph 0022, “a subset of content items or channels presenting content items can be selected for recommending to the user”).


Claim 15 is similarly rejected. Refer to claim 5 for analysis.

Regarding claim 6, as stated above, Miao in view of Modarresi in further view of Yee teach the method of claim 5. Miao further teaches wherein the personalizing of the second content recommendation model comprises: inputting the input/output data of the personalized first content recommendation model to the personalization model (as stated above, in paragraph 0065-0068, Miao details that “the server may then transmit global version 304 to the clients, and the clients may adapt global version 304 into personalized versions during individual user sessions with a set of users.” This personalizing of a second global version during subsequent user sessions is described by Miao in paragraph 0068: “the regularization parameter may be used by the client to control the amount of personalization of the statistical model to the user during user session 310,” and including further user sessions after receiving the second global version. This regularization parameter is deemed equivalent to a personalization model. Furthermore, in paragraph 0068, Miao specifies that this “regularization 
However, Miao does not disclose obtaining weight data of a personalization layer, which is data indicating a weight value applied between personalization layers included in the second content recommendation model; and personalizing the second content recommendation model by changing the weight value applied between the personalization layers included in the second content recommendation model, based on the obtained weight data of the personalization layer.
However, in the same field of endeavor, Modarresi discloses obtaining weight data of a personalization layer, which is data indicating a weight value applied between personalization layers included in the second content recommendation model ((in FIG. 3 and paragraph 0080-0081 and 0088, Modarresi details a recommendation module, equivalent to a content recommendation module consisting of a layer of recommendation generation modules 204 and a layer of a recommendation weighting module 310 that personalizes each output of a recommendation model by weighting each recommendation. This recommendation weighting module is considered to consist multiple personalization layers. As shown in the image FIG.3 this weighting involves a layer of recommendations, the weighting module, and the output recommendation itself. Modarresi specifies that “a weighting is applied to weight a contribution of recommendations from respective models in the generation of the recommendation,” and that “this weighting is personalized for the user data 302.” Modarresi describes a method to analyze an “initial recommendation” based on an “initial weighting” to “adjust the weighting” so that “the weighting may be personalized per user.” It is understood that to analyze and adjust weightings, these weighting would be obtained in this process).
and personalizing the second content recommendation model by changing the weight value applied between the personalization layers included in the second content recommendation model, based on the obtained weight data of the personalization layer (in paragraph 0081 and 0089, adjust the weighting” so that “the weighting may be personalized per user.” It is understood that the adjusted weightings are based on the initial obtained weighting data. This weighting data is contained in the “recommendation weighting module” considered to be equivalent to a personalization layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Miao (directed to a server/client framework for updating recommendation models), Yee (directed to the generation of a personalization model of categorized content), and Modarresi (directed to adjusting weightings in a personalization layer) and arrived at a system for updating recommendation models utilizing personalization models to adjust weightings in recommendation models. A person of ordinary skill in content recommendation would be motivated to make such a combination to construct models that are “trained by the computing device using data that describes interaction of users with digital content and a rating which describes a result of these interactions, e.g., conversion rate” (Modarresi paragraph 0018).

	Claim 16 is similarly rejected. Refer to claim 6 for analysis.
	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Modarresi.
	Regarding claim 7, as stated above Miao teaches the method of claim 1. However, Miao does not teach wherein the second content recommendation model comprises a recommendation layer and a personalization layer. 
 wherein the second content recommendation model comprises a recommendation layer and a personalization layer (in FIG. 3 and paragraph 0077, 0080-0081 and 0088, Modarresi details a recommendation module, equivalent to a content recommendation module consisting of a layer of recommendation generation modules 204 and a layer of a recommendation weighting module 310 that personalizes each output of a recommendation model by weighting each recommendation. The recommendation generation module 204 is considered equivalent to a recommendation layer, as it outputs “recommendations 304, 306, 308 obtained from respective models.” The weighting module 310 is considered equivalent to a personalization layer, as described in paragraph 0080: “a weighting is ascertained by the recommendation weighting module 310 to define an amount of contribution of each of the recommendations from the models in arriving at the final recommendation 312. This weighting is personalized for the user.” This weighting of each recommendation from a recommendation layer is the equivalent to personalizing recommendations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Miao (directed to a server/client framework for updating recommendation models) and Modarresi (directed to recommendation models consisting of recommendation and personalization layers) and arrived at a system for updating recommendation models consisting of recommendation and personalization layers. A person of ordinary skill in content recommendation would be motivated to make such a combination to construct models that are “trained by the computing device using data that describes interaction of users with digital content and a rating which describes a result of these interactions, e.g., conversion rate” (Modarresi paragraph 0018).

Regarding claim 8, as stated above, Miao in view of Modarresi disclose the method of claim 7. Modarresi further teaches wherein the recommendation layer is a fixed layer for at least one of content recommendation, related learning, or recommendation execution (in FIG. 3 and paragraph 
 and - 29 -0502-0695 (MJ-20 1908-002-1-USO, SH-63071-US-DMC)wherein the personalization layer is a layer for personalizing output data from the recommendation layer (in paragraph 0080, Modarresi describes a weighting module 310: “a weighting is ascertained by the recommendation weighting module 310 to define an amount of contribution of each of the recommendations from the models in arriving at the final recommendation 312. This weighting is personalized for the user.” This weighting of each recommendation from a recommendation layer is the equivalent to personalizing recommendations output from the recommendation module).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Miao (directed to a server/client framework for updating recommendation models) and Modarresi (directed to recommendation models consisting of recommendation and personalization layers) and arrived at a system for updating recommendation models consisting of recommendation and personalization layers. A person of ordinary skill in content recommendation would be motivated to make such a combination to construct models that are “trained by the computing device using data that describes interaction of users with digital content and a rating which describes a result of these interactions, e.g., conversion rate” (Modarresi paragraph 0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sathish (U.S. Patent Publication No. 20120166377) describes a system for providing recommendation based on a model and a context-based rule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                          /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169